EXHIBIT 10.23
TERMS OF RESTRICTED SHARE AWARDS
[Vested by Lapse of Time]

1.   Generally. This document sets forth the terms and conditions under which an
award (an “Award”) of forfeitable shares of Ferro Common Stock (“Restricted
Shares”) are made under paragraph 4(c) of the 2006 Long-Term Incentive Plan (the
“Plan”), which was approved by Ferro Corporation shareholders on November 3,
2006. (The recipient of an Award is called the “Restricted Share Recipient”
below. The term “Ferro” below includes Ferro Corporation and its subsidiary and
affiliated companies.)   2.   Precedence of the Plan. The terms of this document
are in all events subject to the terms and conditions of the Plan. If there is
any inconsistency between this document and the Plan, then the Plan, and not
this document, will govern. The Compensation Committee of the Board of
Directors, or such other committee as the Board may from time to time designate,
(the “Committee”) administers awards under the Plan and has the authority to
determine the terms and conditions, not inconsistent with the provisions of the
Plan, of any Award granted under this Plan. In this capacity, the Committee also
has the authority to construe and interpret the provisions of the Plan and all
awards under the Plan and to establish, amend, and rescind rules and regulations
for the administration of the Plan, all of which will be binding on the
Restricted Share Recipient.   3.   Basic Award Terms. The name of the Restricted
Share Recipient, the date of the Award, and the number of Restricted Shares
being awarded are set forth separately in an award letter from Ferro to the
Restricted Share Recipient that refers expressly to this document.   4.  
Restricted Shares. The Restricted Shares are represented by shares of Ferro
Common Stock that will be converted into nonforfeitable shares of Ferro Common
Stock at the end of the three-year period following the date of grant (the
“Vesting Period”). During the Vesting Period, the Restricted Shares will be held
by Ferro and the Restricted Share Recipient will not be entitled to exercise
rights pertaining to such shares, including the right to vote such shares.
Payment of any dividends to the Restricted Share Recipient on the shares of
Ferro Common Stock that represent the Restricted Shares will be deferred without
interest until the end of the Vesting Period.   5.   Delivery. Unless the
Restricted Shares have previously been forfeited under these Terms, Ferro will
deliver the shares of Ferro Common Stock to the Restricted Share Recipient at or
soon after the end of the Vesting Period (or earlier in the case of disability,
or death as provided in paragraphs 7 and 8 below or a change in control as
provided in paragraph 10 below.)   6.   Dividends. At the time Ferro delivers
the shares of Ferro Common Stock to the Restricted Share Recipient under clause
5 above, Ferro will also deliver to the Restricted Share Recipient an amount of
cash equal to the nominal value of dividends paid on a like number of shares of
Ferro Common Stock from the date of grant until the completion of the Vesting
Period.   7.   Disability. If a Restricted Share Recipient’s employment
terminates due to the Restricted Share Recipient’s total and permanent
disability during the Vesting Period, then Ferro will deliver the shares of
Ferro Common Stock to the Restricted Share Recipient at or soon as practicable
after the Restricted Share Recipient’s employment terminates.   8.   Death. If a
Restricted Share Recipient dies during a Vesting Period, then Ferro will deliver
the shares of Ferro Common Stock to the person(s) or entity that is entitled by
will or the applicable laws of descent and distribution to such shares of Ferro
Common Stock as soon as practicable after the Restricted Share Recipient’s
death.

 



--------------------------------------------------------------------------------



 



9.   Change of Control. If a “Change of Control” occurs before the end of the
Vesting Period, then Ferro will deliver the shares of Ferro Common Stock to the
Restricted Share Recipient at or soon as practicable after the “Change of
Control;” provided that the Restricted Share Recipient is then employed by
Ferro. (For purposes of this document, the term “Change of Control” has the
meaning given to that term in paragraph 9 of the Plan.)   10.   Other
Termination of Employment. If the Restricted Share Recipient’s employment with
Ferro terminates before the end of the Vesting Period for any reason other than
those stated in clauses 7, 8 and 9 above, then all of the forfeitable shares of
Ferro Common Stock representing the Restricted Shares will be forfeited and the
Restricted Share Recipient will not be eligible to receive the delivery of any
shares of Ferro Common Stock or any payment in respect of dividends under the
Award at the end of the Vesting Period.   11.   Legal Restrictions on Issuance
of Shares. No shares of Ferro Common Stock will be issued in respect of an Award
if and to the extent such issuance would violate:

  A.   Any applicable state securities law;     B.   Any applicable registration
or other requirements under the Securities Act of 1933 (the “1933 Act”), as
amended, the Securities Exchange Act of 1934, as amended, or the listing
requirements of any stock exchange; or     C.   Any applicable legal requirement
of any other government authority.

Ferro will make reasonable efforts to comply with the foregoing laws and
requirements so as to permit the issuance of shares of Ferro Common Stock in
respect of Awards. Furthermore, if a Registration Statement with respect to the
shares to be issued in respect of an Award is not in effect or if counsel for
Ferro deems it necessary or desirable in order to avoid possible violation of
the 1933 Act, then Ferro may require, as a condition to its issuance and
delivery of certificates for the shares, the delivery to Ferro of a commitment
in writing by the person to whom the shares are being issued that at the time of
such exercise it is his or her intention to acquire such shares for his or her
own account for investment only and not with a view to, or for resale in
connection with, the distribution thereof; that such person understands the
shares may be “restricted securities” as defined in Rule 144 of the Securities
and Exchange Commission; and that any resale, transfer or other disposition of
said shares will be accomplished only in compliance with Rule 144, the 1933 Act,
or the other Rules and Regulations there under. Ferro may place on the
certificates evidencing such shares an appropriate legend reflecting the
aforesaid commitment and the Company may refuse to permit transfer of such
certificates until it has been furnished evidence satisfactory to it that no
violation of the 1933 Act or the Rules and Regulations there under would be
involved in such transfer.

12.   Forfeiture. The Restricted Share Recipient will forfeit his or her
Restricted Shares if, during the Vesting Period, he or she:

  A.   Directly or indirectly, engages in, or assists or has a material
ownership interest in, or acts as agent, advisor or consultant of, for, or to
any person, firm, partnership, corporation or other entity that is engaged in
the manufacture or sale of any products manufactured or sold by Ferro or any
products that are logical extensions, on a manufacturing or technological basis,
of such products;     B.   Discloses to any person any proprietary or
confidential business information concerning Ferro or any Ferro officers,
Directors, employees, agents, or representatives which the Performance Share
Participant obtained or which came to his or her attention during the course of
his or her employment with Ferro;     C.   Takes any action likely to disparage
or have an adverse effect on Ferro, its subsidiaries, or affiliates or any of
Ferro’s officers, Directors, employees, agents, or representatives;

- 2 -



--------------------------------------------------------------------------------



 



  D.   Induces or attempts to induce any Ferro employee to leave the employ of
Ferro or otherwise interferes with the relationship between Ferro and any of
Ferro’s employees, or hires or assists in the hiring of any person who was a
Ferro employee, or solicits, diverts or otherwise attempts to take away any
customers, suppliers, or co-venturers of Ferro, either on the Restricted Share
Recipient’s own behalf or on behalf of any other person or entity; or     E.  
Otherwise performs any act or engages in any activity which in the opinion of
the Committee is inimical to the best interests of Ferro.

13.   Taxes and Withholding. All amounts paid to or on behalf of the Restricted
Share Recipient in respect of Restricted Shares will be subject to withholding
as required by law. The Restricted Share Recipient will be responsible for
making appropriate arrangements satisfactory to Ferro to pay any withholding,
transfer, or other taxes due as a result of the issuance of the shares of Ferro
Common Stock. The Restricted Share Recipient may, however, elect to pay Ferro
all or a portion of such taxes by delivering to Ferro cash or previously-owned
shares of Ferro Common Stock, by having shares of Ferro Common Stock that would
otherwise be delivered under these terms withheld by Ferro, or by using any
combination of such alternatives.   14.   Holding Period. Except as and to the
extent the Restricted Share Recipient has shares of Ferro Common Stock that
would have otherwise been delivered under these terms withheld by Ferro in order
to pay withholding or other taxes as required by law, the Restricted Share
Recipient will not be permitted to sell, transfer, assign, or otherwise dispose
of the shares of Ferro Common Stock that are delivered to him or her at any time
during the period (the “Holding Period”) ending two years after the end of the
Vesting Period, without Ferro’s prior written consent; provided, however, that
if the Restricted Share Recipient dies during the Holding Period, such shares of
Ferro Common Stock will pass to the person(s) or entity that is entitled by will
or the applicable laws of descent and distribution to such shares of Ferro
Common Stock; and provided further that if there is a change in control of Ferro
during the Holding Period, the restrictions on the Restricted Share Recipient’s
sale, transfer, assignment or other disposition will terminate immediately.  
15.   Transferability. No Restricted Shares are transferable by the Restricted
Share Recipient other than by will or by the laws of descent and distribution.  
16.   Adjustments on Changes in Capitalization. If at any time before the end of
the Vesting Period, the shares of Ferro Common Stock are changed or Ferro makes
an “extraordinary distribution” or effects a “prorata repurchase” of Common
Stock as described in paragraph 7 of the Plan or takes any other action
described in that paragraph, then the shares issuable in respect of an Award
will be appropriately adjusted as provided in such paragraph.   17.   Employment
at Will. Nothing in this grant of Restricted Shares affects in any way the
Restricted Share Recipient’s status as an employee at will of Ferro.

- 3 -